DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fakhte et al. (“A High Gain Dielectric Resonator Loaded Patch Antenna”, Progress in Electromagnetics Research C, vol. 30, 147-158, 2012, made of record in IDS dated 22 July 2022), hereinafter known as Fakhte.
	Regarding claims 1, 15, and 20, Fakhte discloses (Figs. 1-6) a ground plane (ground, see Fig. 1(b)); an antenna radiator (patch, see Fig. 1(b))separated from and overlapping the ground plane (see Fig. 1(b)); at least one feed element (probe, see Fig. 1(b)) configured to provide a radio-frequency feed for the antenna radiator (see Fig. 1(b)); and at least one resonator (DRA, see Fig. 1(b)) coupled to the feed element and positioned in a space between the ground plane and the antenna radiator (see Fig. 1(b)), wherein the antenna radiator is a broadband antenna radiator having a first operational range of frequencies and the resonator is a narrow band resonator having a second range of resonant frequencies that at least partially lie within the first operational range of frequencies (p. 150, "by proper design of patch, its resonant frequency can be obtained in the proximity of the DRA resonant frequency and then two resonant bandwidths may merge and increase the total bandwidth"; see Fig.4(b)).
Regarding claims 2 and 16, Fakhte further discloses (Figs. 1-6) having, at the at least one feed (see Fig. 1(b)), a gain that is lower for the second range of frequencies and higher for at least a portion of the first operational range of frequencies that does not overlap the second range of frequencies (p. 150).
Regarding claims 3 and 17, Fakhte further discloses (Figs. 1-6) wherein the at least one resonator is coupled to the antenna radiator at a position closer to a center of the antenna radiator than an edge of the antenna radiator (see Fig. 1(b)).
Regarding claims 4 and 18, Fakhte further discloses (Figs. 1-6) wherein the antenna radiator comprises a planar conductive portion and the at least one resonator is coupled to the antenna radiator at a position midpoint along a longest bi-sector of the planar conductive portion (see Fig. 1(b)).
Regarding claims 5 and 19, Fakhte further discloses (Figs. 1-6) wherein the resonator is coupled to the antenna radiator at a current minimum for the first operational range of frequencies (the Examiner has reason to believe that “wherein the resonator is coupled to the antenna radiator at a current minimum for the first operational range of frequencies”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of claim 4, which structure, as described herein, reads on the antenna of Fakhte, is presumed inherent to the antenna of Fakhte, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Regarding claim 7, Fakhte further discloses (Figs. 1-6) wherein the at least one resonator is coupled between the ground plane and the antenna radiator (see Fig. 1(b)).
Regarding claim 8, Fakhte further discloses (Figs. 1-6) wherein the at least one resonator is configured for efficient filtering of unwanted frequencies close to wanted frequencies within the first operational range of frequencies, without adversely affecting efficiency of the antenna radiator at the wanted frequencies within the first operational range of frequencies (see response to claim 5 regarding further functional language).
Regarding claim 9, Fakhte further discloses (Figs. 1-6) wherein the at least one resonator is configured as a bandstop resonator (see response to claim 5 regarding further functional language).
Regarding claim 10, Fakhte further discloses (Figs. 1-6)  wherein the at least one resonator reduces antenna gain at frequencies within the second range of resonant frequencies (see response to claim 5 regarding further functional language).
Regarding claim 13, Fakhte further discloses (Figs. 1-6)  wherein the antenna radiator is a planar conductor (see Fig. 1(b)) and wherein the ground plane comprises a planar conductor (see Fig. 1(b)), wherein a plane occupied by the planar conductor of the antenna radiator is parallel to a plane occupied by the planar conductor of the ground plane (see Fig. 1(b)).
Regarding claim 14, Fakhte further discloses (Figs. 1-6)  wherein the antenna radiator is a patch antenna (see Fig. 1(b)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhte in view of Li. et al. (“Integrated Single-Fed Circularly-Polarized Patch Antennas with High-Q Cavity Filters”, 2013 IEEE Antennas and Propagation Society International Symposium, IEEE, 6 July 2014, pp. 1873-1874., made of record in IDS dated 22 July 2022), hereinafter known as Li.
	Regarding claim 6, Fakhte teaches the limitations of claim 1, but does not teach further details regarding the space.
	Li teaches wherein the space between the ground plane and the antenna radiator occupied by the at least one resonator has a height dimension between the ground plane and the antenna radiator that is less than 1/20th a wavelength corresponding to a center frequency of the first operational range of frequencies (Figs. 2-3, 0.79 mm is less than 1/20th of the wavelength at 10 GHz).
	It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to optimize the dimensions of the space of Fakhte as taught by Li because the dimensions of the space are recognized by Li as a result effective variable to provide the specific frequency of operation (p. 1873)
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakhte in view of Kumari et al. (“Circularly Polarized Dielectric Resonator Antennas: Design and Developments”, Wireless Personal Communications, Springer, Dordrecht, NL, vol. 86, no. 2, 28 July 2015, pages 851-886., made of record in IDS dated 22 July 2022), hereinafter known as Kumari.
Regarding claims 11 and 12, Fakhte teaches the limitations of claim 1, but does not teach further details regarding the resonator.
Kumari teaches (Fig. 24) wherein the at least one resonator comprises an annulus of dielectric (see Fig. 24), and
wherein the annulus of dielectric is a dielectric gap between two partially overlapping, concentric hollow cylindrical conductors of different diameter or is one hollow cylinder of dielectric material or materials that interconnects the ground plane and the antenna radiator (see Fig. 24).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the resonator of Kumari in the antenna apparatus of Fakhte since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Cylindrical dielectric resonators have a smaller footprint than rectangular resonators given similar performance (p. 861).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leung et al. (U.S. Patent Application No. 20200028231) teaches an antenna with a filtering resonator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896